Citation Nr: 1105888	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include as secondary to the service-
connected pseudofolliculitis barbae. 

4.  Entitlement to service connection for hepatitis C. 

5.  Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability. 

7.  Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected degenerative 
joint disease of the left ankle.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and October 2007 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the substantive appeal received at the RO in July 2007 and 
March 2008, the Veteran requested a personal hearing before a 
Veterans Law Judge (VLJ) at the RO.  Although notified in October 
2010 of the scheduling of the requested hearing later that month, 
the Veteran failed to report for the hearing.  In a January 2011 
letter, the Veteran's representative requested a new hearing and 
explained that the Veteran "missed his original Travel Board 
hearing because he was incarcerated."  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  A remand of the present appeal is necessary to 
afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the 
Veteran for an in-person hearing at the RO 
with a VLJ in accordance with the Veteran's 
request.  The Veteran should be notified in 
writing of the date, time, and location of 
the hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board in accordance with appellate 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

